LEASE AND PURCHASE AGREEMENT

            THIS LEASE AND PURCHASE AGREEMENT (this "Agreement") made as of the
8th day of July, 2002, between PENSKE TRUCK LEASING CO., L.P., a Delaware
limited partnership having an office at Route 10, Green Hills, P. 0. Box 563,
Reading, Pennsylvania 19603-0563 ("Landlord"), and ISA INDIANA, INC., an Indiana
corporation, having an office at 7100 Grade Lane, Louisville, Kentucky 40213
("Tenant").  

RECITALS:

          A.         Landlord is the owner of that certain parcel of
approximately five (5) acres of land located at 1565 East 41h Street, in
Seymour, Indiana, which property is more generally described on the plat
attached hereto as Exhibit A and made a part hereof, and more particularly
described on the metes and bounds description attached hereto as Exhibit B
attached hereto and made a part hereof (the "Land"). The Land is improved by an
approximately 10,000 square foot maintenance and office building (the
"Building") (the Land and Building are sometimes hereinafter collectively
referred to as the "Premises").           B.         Landlord desires to sell to
Tenant and Tenant desires to purchase from Landlord, the Premises, but before
the parties consummate the purchase and sale of the Premises, Landlord shall
lease to Tenant, and Tenant shall lease from Landlord, the Premises for a period
of three (3) years in accordance with the terms of this Agreement. Then, upon
expiration of the aforementioned term, Tenant shall purchase the Premises from
the Landlord and Landlord shall sell the Premises to the Tenant upon and subject
to the terms set forth herein.           In consideration of the mutual
covenants and agreements hereinafter set forth, and with intent to be legally
bound, Landlord and Tenant agree and covenant as follows:           1.
        DEMISE           Landlord, for and in consideration of the rents,
covenants, and agreements set forth in this Agreement and to be paid, kept,
observed, and performed by Tenant, does hereby lease, rent, let, and demise,
unto Tenant, and Tenant does hereby take and hire, subject to the conditions
hereinafter set forth, the Premises. The Premises are leased subject to the
following:            (a)         All zoning ordinances, laws, ordinances,
orders, codes, regulations, rules or requirements of any kind or nature
whatsoever, of any federal, state, city, county, or other governmental, public,
or quasi-public authority, body, board, or agency, or any department or bureau
thereof, now existing or hereafter created, as the same may affect the Premises,
whether or not the same relate to, require, or involve any ordinary or
extraordinary, structural or non-structural, foreseen or unforeseen, changes or
requirements to, in or about the Premises, including without limitation any
buildings thereon, and all sidewalks, driveways, parking areas, parking lots,
and grounds or streets in front of or appurtenant to the foregoing (all of such
zoning ordinances, laws, ordinances, orders, codes, regulations, rules, and
requirements being sometimes hereinafter collectively called the "Laws");  
         (b)         All covenants, restrictions, reservations, liens,
encumbrances, agreements, or easements, either of record or otherwise, affecting
title to the Premises, and the existing state of title to the Premises, which
Tenant has had an opportunity to examine and is satisfactory to Tenant; and  
         (c)         Any state of facts that an accurate survey may disclose.  
        TO HAVE AND TO HOLD the Premises, subject to those matters described
above, for the term set forth herein, unless sooner terminated as hereafter
provided.           2.         TERM           The term of this Agreement (the
"Term") shall commence on July 1, 2002 (the "Commencement Date") and shall
expire at 11:59 p.m. local time on June 30, 2005.           3.         RENT  
         (a)         Tenant covenants and agrees to pay Landlord by good and
sufficient check at the address of Landlord herein provided (or at such other
address as Landlord may designate) monthly rent in the amount of Three Thousand
and 00/100 Dollars ($3,000.00), payable in advance, on the first day of each
month. The foregoing rent shall be paid to Landlord without notice or demand,
and without abatement, deduction, setoff, reduction, counterclaim, or
diminution. If a rent payment is mailed, it shall be mailed in sufficient time
and with adequate postage thereon to be actually received by Landlord by the due
date.            (b)         All sums due and owing by Tenant pursuant to the
terms of this Agreement other than the rent specified in subparagraph 3(a) above
are additional rent, and Landlord shall have all of the same rights and remedies
to collect such additional rent as it has to collect rent.            (c)
        If any payment of rent or additional rent is not received by Landlord on
the date on which such payment is due, then Tenant shall pay Landlord, as
additional rent, interest on the amount of such overdue payment accruing from
the due date until the date when paid at the rate of twelve percent (12%) per
annum. If Landlord must consult with or engage the services of an attorney to
collect any rent or additional rent owed by Tenant under this Agreement or to
otherwise enforce Landlord's rights under this Agreement, then Tenant shall pay
Landlord, as additional rent, all attorneys fees incurred by Landlord.  
         (d)         It is the intention of Landlord and Tenant that all rent
payable under this Agreement shall be absolutely "net" to Landlord, except as to
the express obligations of Landlord contained in this Agreement, and accordingly
all costs, expenses, and obligations of every kind relating to all utilities,
insurance, repairs, replacement, rebuilding, painting, cleaning, maintenance,
operation, and upkeep of the Premises that are not specifically assumed by
Landlord under this Agreement are deemed to be the responsibility of Tenant; and
Tenant does hereby release and indemnify Landlord from or against all such
costs, expenses, and obligations not specifically assumed by Landlord under this
Agreement. Except as otherwise specifically assumed by Landlord in this
Agreement, this Agreement shall not terminate nor shall Tenant be entitled to
any abatement, deduction, deferment, suspension, or reduction of, or setoff,
defense, or counterclaim against, any rent, additional rent, charges, or other
sums payable by Tenant under this Agreement, it being the intention that the
obligations of Landlord and Tenant hereunder shall be separate and independent
covenants and agreements and that the net rent, additional rent, and all other
charges and sums payable by Tenant hereunder shall continue to be payable in all
events unless the obligation to pay same shall be terminated pursuant to the
express provisions of this Agreement.            (e)         Simultaneously with
the execution of this Agreement, Tenant has delivered to Landlord the sum of
Twenty Five Thousand and 00/100 Dollars ($25,000.00) (the "Security Deposit") as
security for Tenant's full and faithful performance of all of its obligations
under this Agreement (including, without limitation, the obligation to pay
rent). Tenant shall not be entitled to any interest on the Security Deposit, and
Landlord may commingle the Security Deposit with its other funds. If Tenant
shall default in the performance of any of its obligations under this Lease,
Landlord may (but shall not be obligated to) apply all or any portion of the
Security Deposit to the damages sustained by Landlord as a result of or to cure
such default. Landlord's application of the Security Deposit pursuant to the
preceding sentence shall not be construed as an agreement to limit the amount of
Landlord's claim or as a waiver of any damage resulting from Tenant's default.
At any time that Landlord shall have applied all or a portion of the Security
Deposit as aforesaid, Tenant shall, within ten (1 0) days after a request by
Landlord, pay Landlord a sum equal to the portion of the Security Deposit so
applied, which sum shall then become part of the Security Deposit. The Security
Deposit shall not be deemed or construed to be an advance payment of rent for
any month during the Term.            (f)         Tenant and Landlord agree that
when "Closing" (as hereinafter defined) occurs, then at Closing the Security
Deposit shall be credited toward the "Purchase Price" (as hereinafter defined)
of the Property.           4.         TAXES           Tenant shall pay to
Landlord as additional rent the amount of all real estate taxes (including any
tax imposed as a substitute for or supplement to presently existing real estate
taxes), ad valorem taxes, sales taxes, assessments (including, without
limitation, general and special assessments for public improvements or benefits,
whether or not commenced or completed during the Term, whether special, general,
ordinary, or extraordinary, and all sanitary and trash removal assessments),
water charges, sewer charges, and any and all other taxes and assessments
levied, assessed, or imposed at any time by any municipal, county, or state
government or any other governmental authority or agency upon or against the
Premises or any portion thereof, and also any tax or assessment levied,
assessed, or imposed against the Premises or any portion thereof at any time by
any governmental authority in connection with any franchise or the receipt of
any income, rent or profit from the Premises to the extent the same may be in
lieu of all or a portion of any of the aforementioned taxes or assessments
against the Premises (all of the foregoing are hereinafter collectively referred
to as the "Taxes"). Tenant shall pay any Taxes to Landlord within thirty (30)
days of receipt by Tenant of a statement from Landlord showing the amount of
such Taxes with appropriate supporting data. Proration of the payment of Taxes
by Tenant shall be made when necessary for the first and last year of the Term.
If any Taxes levied for the last year of the Term have not been billed to
Landlord prior to the expiration of the Term, then Tenant's obligation to pay
the portion of such Taxes applicable to the Term shall survive the expiration or
termination of this Agreement.           5.         CONDITION OF PREMISES  
         (a)         Tenant warrants that Tenant is familiar with the Premises
and with the improvements previously placed therein by Landlord and/or others,
and Tenant hereby accepts the Premises (including the Building's mechanical,
electrical, plumbing, fire protection and HVAC systems) in the condition that
the same may be in at the date of this Agreement, AS IS. All necessary
modifications to the Building's fire protection, mechanical, electrical,
plumbing and HVAC systems shall be by Tenant at Tenant's expense, with notice to
Landlord.            (b)         Tenant's taking possession of the Premises
shall be conclusive evidence of Tenant's acceptance thereof in good order and
satisfactory condition, without warranty of any kind, either expressed or
implied, including warranties of habitability, tenantability and fitness for a
particular purpose. Tenant agrees that no representations or promises to
decorate, alter, repair or improve the Premises, either before or after the
execution hereof, have been made by Landlord or its agents to Tenant or its
agents. Tenant acknowledges that it is Tenant's responsibility to determine and
ascertain as to whether Tenant's contemplated use of the Premises is in
conformity with zoning requirements applicable to the Premises.           6.
        USE           Landlord agrees that Tenant may use the Premises only in
connection with its scrap and recycling business. Tenant, at its sole cost and
expense, agrees to comply with all Laws.           7.         ASSIGNMENT AND
SUBLETTING           Tenant shall not assign this Agreement or sublet the
Premises, whether by operation of law or otherwise, without the prior written
consent of Landlord, which consent Landlord may grant or deny in its sole
discretion.           8.         REPAIRS           Tenant agrees, at Tenant's
sole cost and expense (which cost and expense is additional rent), that it shall
have all maintenance and repair obligations on and to the Premises (structural
and non- structural), and agrees that it shall keep all parts of the Premises,
including but not limited to the interior and exterior of the Building, the roof
over the Building, and the parking lots, sidewalks and heating and cooling
equipment in or on the Premises, in good order and repair, clean, sanitary and
safe, including but not limited to the replacement of equipment, fixtures, floor
covering and all plate glass. If Tenant refuses or neglects to make repairs
and/or maintain the Premises or any part thereof in a manner reasonably
satisfactory to Landlord, Landlord shall have the right (but not the
obligation), upon giving Tenant prior notice (written), of its election to do
so, to make such repairs or perform such maintenance on behalf of and for the
account of Tenant. In such event, said work shall be paid for by Tenant, as
additional rent, within ten (10) days after receipt of a bill therefor.  
        9.         ALTERATIONS           Other than as set forth on Exhibit C
attached hereto, Tenant shall not make any structural or mechanical alterations
in any portion of the Premises, nor any alterations on or about the exterior of
the Premises without notice to Landlord. Furthermore, Tenant shall not make any
interior, non- structural alterations with respect to improvements on the
Premises without notice to Landlord.           Tenant agrees to pay promptly for
any work done by Tenant or material furnished therefor in or about the Premises,
and Tenant shall not permit or suffer any lien to attach to the Premises and
shall immediately cause any such lien or any claim therefor, to be released upon
Landlord's written demand. All work done by Tenant in or about the Premises
shall comply with all Laws.           10.         ACCESS TO PREMISES  
        Tenant agrees that upon giving Tenant 24 hours notice Landlord, its
agents, employees, servants, or any person authorized by Landlord, may enter the
Premises, during normal working hours on business days, for the purpose of. (a)
inspecting the condition of same; or (b) making such repairs, additions or
improvements thereto as Landlord may be required to make.           11.
        DAMAGE TO PREMISES           In the event the Premises are hereafter
damaged or destroyed or rendered partially untenantable for their accustomed
uses by fire or other casualty insured under the insurance coverages that Tenant
is required to maintain pursuant hereto, then Tenant shall promptly repair
and/or restore the Premises to substantially the same condition in which they
were immediately prior to the occurrence of such casualty (excluding Tenant's
fixtures, trade fixtures, merchandise, equipment, machinery, inventory and other
items of Tenant's personal property). This Agreement shall not terminate nor
shall there be any abatement of rent or other charges or items of additional
rent as a result of a fire or other casualty.           12.         INSURANCE  
         (a)         Tenant, at Tenant's sole cost and expense, agrees to
maintain, during the term hereof, insurance for fire, extended coverage,
vandalism and malicious mischief, and other risks as are from time to time
included in standard extended coverage insurance, with terms and companies
satisfactory to Landlord, insuring the Premises, improvements and appurtenances
thereto (as well as Tenant's fixtures, trade fixtures, merchandise, equipment,
machinery, inventory and other items of Tenant's personal property) for the full
replacement value thereof, but in no event shall such insurance coverage be
written for less than One Million and 00/100 Dollars ($1,000,000.00) as to such
improvements and appurtenances thereto. Such insurance policy or policies shall
provide that Landlord and Tenant shall be given a minimum of thirty (30) days
written notice by Tenant's insurance company or companies prior to cancellation,
termination or modification of such insurance. Tenant shall provide Landlord, at
such time or times as Landlord may require, with copies of the policies or
certificates evidencing that said insurance is in full force and effect and
stating the terms thereof Such insurance policy or policies shall cover both
Tenant and Landlord as insureds.            (b)         Tenant, at its sole cost
and expense, agrees to maintain, during the term hereof, Broad Form
Comprehensive General Liability insurance on the Premises, with terms and
companies satisfactory to Landlord, with combined single limit coverage of not
less than One Million Dollars ($1,000,000.00) for personal injury, bodily
injury, death or property damage to any portion of the Premises arising out of
any one occurrence, which insurance policy or policies shall provide that
Landlord and Tenant shall be given a minimum of thirty (30) days written notice
by Tenant's insurance company or companies prior to cancellation, termination or
modification of such insurance. Tenant shall provide Landlord, at such time or
times as Landlord may require, with copies of the policies or certificates
evidencing that all insurance, which Tenant is required to maintain pursuant
hereto, is in full force and effect and stating the terms thereof. All of the
foregoing insurance to be maintained by Tenant shall name Landlord as an
additional insured.            (c)         Tenant hereby waives any rights of
action against Landlord for loss or damage covered by any insurance hereunder,
and Tenant shall obtain a waiver from the carrier providing such insurance
releasing all of such carrier's subrogation rights against Landlord.  
        13.         DISCLAIMER OF LIABILITY           Landlord shall not be
liable for any damage to Tenant's property, nor for loss of or damage to
Tenant's property by theft or otherwise, nor any injury or damage to persons or
property resulting from any cause, except Tenant shall not be responsible for
any negligence or willful act of Landlord or its agents, employees, or
contractors.           14.         SUBORDINATION           This Agreement and
all rights of Tenant are and shall be subject and subordinate to all mortgages
which may now or hereafter affect the fee title to the Premises and to any
modifications, renewals, extensions or replacements thereof. Tenant shall, upon
demand, at any time or times execute, acknowledge and deliver to Landlord,
without expense to Tenant, any and all instruments that may be necessary or
proper to subordinate this Agreement and all rights hereunder of any mortgage
and each such renewal, modification, consolidation, replacement and extension.
All insurance policies to be maintained by Tenant hereunder shall insure the
holder of any mortgages affecting fee title to the Premises under a standard
mortgagee clause.           15.         INDEMNITY           Tenant releases, and
hereby indemnifies, defends and holds harmless Landlord and its partners and
their respective directors, officers, employees, agents, attorneys, successors,
and assigns from and against any and all claims, actions, damages, liability and
expense, including, but not limited to, attorneys and other professional fees,
in connection with loss of life, personal injury and/or damage to property
arising from or out of the occupancy or use by Tenant of the Premises or any
part thereof occasioned wholly or in part by any act or omission of Tenant, its
officers, agents, contractors, or employees. Notwithstanding anything contained
herein to the contrary, Tenant shall not be responsible for any negligence or
willful act of Landlord or its agents, employees, or contractors.           16.
        UTILITIES           Tenant shall pay (as additional rent) all charges
for or in any way related to all public or private utilities, including but not
limited to the hook-up, furnishing, consumption, maintenance, and installation
of water, water pressure, gas, fuel, light, heat, power, electricity, telephone,
sewage service, sanitary charges, security protection, trash removal, and any
other service or services furnished to or serving the Premises during the Term
(hereinafter collectively referred to as the "Utilities"). Tenant agrees to
accept mains, conduits, and other facilities providing the Utilities to the
Premises, in their current condition.           17.         EMINENT DOMAIN  
         (a)         If any part of the Premises shall be taken or condemned for
any public use by any legally constituted authority by right of eminent domain
and if a part thereof remains that is suitable for the full conduct of Tenant's
business, this Agreement as to the part to be taken shall terminate as of the
date title shall vest in the condemnor, and the rent payable hereunder shall be
adjusted to an amount which is the product of the rent times a fraction, the
numerator of which is the fair market value of the entire Premises immediately
after such taking, and the denominator of which is the fair market value of the
Premises immediately prior to such taking. If in Tenant's sole reasonable
judgment, the aforesaid taking renders the remainder of the Premises unsuitable
for Tenant's permitted use, Tenant may terminate this Agreement as of the date
when Tenant is required to yield possession, by giving Landlord notice to that
effect within thirty (30) days after such possession is so yielded.           
(b)         If all or substantially all of the Premises are taken or condemned,
this Agreement shall terminate and both Landlord and Tenant shall thereupon be
released from any liability thereafter accruing hereunder. Landlord shall
thereupon be entitled to the entire award or compensation in such condemnation
proceedings, but nothing contained herein shall be deemed to affect Tenant's
right, if any, to receive compensation or damages with respect to its fixtures
(to the extent such fixtures are included in such award or compensation) and
Tenant's relocation expenses.           18.         DEFAULTS BY TENANT  
        (a)         The occurrence of any of the following shall constitute a
default and breach of this Agreement by Tenant:     (1) Tenant shall default in
the payment of any installment of rent, additional rent or any other payment
required to be made by Tenant hereunder, and the default shall continue for ten
(I 0) days after the date when the same was due; and/or         (2) The
abandonment or vacation of the Premises by Tenant; and/or         (3) The
failure by Tenant to observe and perform any other provision of this Agreement
to be observed or performed by Tenant, where such failure continues for thirty
(30) days after written notice thereof by Landlord to Tenant; provided however,
that if the nature of such default is such that the same cannot reasonably be
cured within such thirty (30) day period, Tenant shall not be deemed to be in
default if Tenant shall, within such period, commence such cure and thereafter
diligently prosecute the same to completion; and/or         (4) The making by
Tenant of any general assignment for the benefit of creditors; the filing by or
against Tenant (or any guarantor of Tenant) of a petition to have Tenant
adjudged a bankrupt or of a petition for reorganization or arrangement under any
law relating to bankruptcy (unless, in the case of a petition filed against
Tenant, the same is dismissed within sixty (60) days); the appointment of a
trustee or receiver to take possession of substantially all of Tenant's assets
located at the Premises or of Tenant's interest in this Agreement, where
possession is not restored to Tenant within forty-five (45) days; or the
attachment, execution or other judicial seizure or non-judicial repossession of
substantially all of Tenant's assets located at the Premises or of Tenant's
interest in this Agreement, where such seizure or repossession, as the case may
be, is not discharged within forty-five (45) days; or any Tenant, guarantor of
Tenant, sublessee or assignee with respect to this Agreement shall die or, in
the case of corporations, shall have its corporate existence terminated.  
         (b)         In the event of any such default by Tenant, then in
addition to any other remedies available to Landlord at law or in equity,
Landlord shall have the immediate option to terminate this Agreement and all
rights of Tenant hereunder by giving written notice of such intention to
terminate.            (c)         In the event of any such default by Tenant,
Landlord shall also have the right to re-enter the Premises and remove all
persons and property from the Premises. Such property may be removed and stored
in a public warehouse or elsewhere at the cost of and for the account of Tenant.
           (d)         In the event of the vacation or abandonment of the
Premises by Tenant or in the event that Landlord shall elect to re-enter as
provided in paragraph (c) above or shall take possession of the Premises
pursuant to legal proceedings or pursuant to any notice provided by law, and if
Landlord does not elect to terminate this Agreement as provided in paragraph (b)
above, then Landlord may from time to time, without terminating this Agreement,
either recover all rental as it becomes due or relet the Premises or any parts
thereof for such term or terms and at such rental or rentals and upon such other
terms and conditions as Landlord in its sole discretion may deem advisable, with
the right to make alterations and repairs to the Premises. Tenant acknowledges
that in the event of its vacation or abandonment of the Premises or in the event
Landlord shall re-enter the Premises after any other default or breach by
Tenant, Landlord shall have no obligation to actively seek a suitable substitute
Tenant or Tenants, but rather such shall be the sole obligation of Tenant.  
         (e)         In the event that Landlord shall elect to so relet, then
rentals received by Landlord from such reletting shall be applied; first, to the
payment of any indebtedness other than rent due hereunder from Tenant to
Landlord; second, to the payment of any cost of such reletting; third, to the
payment of the cost of any alterations and repairs to the Premises; fourth, to
the payment of rent and additional rent due and unpaid hereunder; and the
residue, if any, shall be held by Landlord and applied in payment of future rent
and additional rent as the same may become due and payable hereunder. Should
that portion of such rentals received from such reletting during any month,
which is applied to the payment of rent hereunder, be less than the rent payable
during that month by Tenant hereunder, then Tenant shall pay such deficiency to
Landlord within ten (10) days after Landlord shall bill Tenant for same. Such
deficiency shall be calculated and paid monthly. Tenant shall also pay to
Landlord, as soon as ascertained, any costs and expense incurred by Landlord in
such reletting or in making such alterations and repairs not covered by the
rentals received from such reletting of the Premises.            (f)         No
re-entry or taking possession of the Premises by Landlord pursuant to paragraphs
(c) or (d) of this Article shall be construed as either an acceptance of
surrender or an election to terminate this Agreement nor shall it cause a
forfeiture of rents or other charges remaining to be paid during the balance of
the Term, unless a written notice of such intention be given to Tenant or unless
the termination thereof be decreed by a court of competent jurisdiction.
Notwithstanding any reletting without termination by Landlord because of any
default by Tenant, Landlord may at any time after such default elect to
terminate this Agreement.           19.         REMEDIES           All rights
and remedies of Landlord herein created or otherwise available at law or in
equity are cumulative, and the exercise of one or more rights or remedies shall
not be taken to exclude or waive the right to exercise of any other. Failure of
Landlord to exercise any or all rights under this Agreement shall not be deemed
a waiver of any subsequent breach or default of Tenant.           20.
        SURRENDER OF PREMISES  

- Intentionally Omitted –

          21.         LEASE STATUS           At any time and from time to time,
Tenant will execute, acknowledge and deliver to Landlord an instrument prepared
by Landlord, stating if the same be true, that this Agreement is a true and
exact copy of the Agreement between the parties hereto, that there are no
amendments hereof (or stating what amendments there may be), that the same is
then in full force and effect and that there are then no offsets, defenses or
counterclaims with respect to the payment of rent reserved hereunder or in the
performance of the other terms and conditions hereof on the part of Tenant to be
performed, and that Tenant at the time has no knowledge of any facts or
circumstances which it might reasonably believe would give rise to a default by
either party. Notwithstanding anything to the contrary contained herein, without
relieving Tenant of its obligations under this Paragraph, Tenant's failure to
execute, acknowledge and deliver to Landlord such instrument within ten (I 0)
days after written demand shall constitute the acknowledgment of Tenant that all
matters set forth in such instrument are true and correct.           22.
        NOTICES           Any notice given pursuant to this Agreement shall be
valid only if given in writing, and shall be deemed sufficiently given if given
by registered or certified mail to Landlord and Tenant at the respective
addresses first above written, and, further, if to Landlord, addressed to the
attention of Vice President - Administration and Facilities. Any such notice
shall be deemed to have been given on the earlier to occur of (a) the date it is
received by the addressee, or (b) three (3) business days after it is deposited
in the U.S. mail (via Express U.S. Mail), postage prepaid, properly addressed to
the addressee.           23.         ENVIRONMENTAL MATTERS            (a)
        As used herein, the term "Hazardous Substance" means any hazardous or
toxic substance, material, or waste, including but not limited to those
substances, materials, and wastes listed on the United States Department of
Transportation Hazardous Materials Table (49 CFR 172.101) or by the
Environmental Protection Agency as hazardous substances (40 CFR Part 302) and
amendments thereto, or such substances, materials, and wastes that are or become
regulated under any applicable local, state, or Federal law, including but not
limited to any material, waste, or substance that is (i) petroleum, (ii)
asbestos, (iii) polychlorinated biphenyls, (iv) designated as a "hazardous
substance" pursuant to Section 311 of the Clean Water Act, 33 U.S.C. Section
1251, et seq. (33 U.S.C. Section 1321) or listed pursuant to Section 307 of the
Clean Water Act (33 U.S.C. Section 1317), (v) defined as a "hazardous waste"
pursuant to Section 1004 of the Resource Conservation and Recovery Act, 42
U.S.C. Section 6901, et seq. (42 U.S.C. Section 9203), or (vi) defined as a
"hazardous substance" pursuant to Section 101 of the Comprehensive Environmental
Response, Compensation, and Liability Act, 42 U.S.C. Section 9601, et seq. (42
U.S.C. Section 9601).            (b)         Tenant shall not use, or permit the
use of, the Premises in any manner that violates any applicable federal, state,
or local law, regulation, or ordinance now or hereafter in force, including (but
not limited to) any law, regulation, or ordinance pertaining to air or water
quality or emissions; the handling, transportation, storage, treatment, usage,
or disposal of Hazardous Substances; or any other environmental matters.
Compliance with the obligations of this Section 23(b) shall be at Tenant's sole
cost and expense.            (c)         Tenant shall immediately notify
Landlord of any spills, releases, or discharges of Hazardous Substances in, on,
under, or from the Premises, or of any other potential failures of Tenant to
comply with applicable environmental laws, regulations, or ordinances, and of
any inspections, notices, orders, fines, or communications originating from any
environmental department, agency, or authority.            (d)         Landlord
and its officers, employees, contractors, or agents shall have the right, but
not the obligation, to inspect the Premises (including Tenant's records relating
to environmental compliance) and to conduct sampling or tests necessary to
verify Tenant's compliance with applicable environmental laws, regulations, and
ordinances and the terms of this Lease. If Tenant is found to be in violation of
this Agreement or any environmental law, regulation, or ordinance, or if
environmental contamination is discovered, Tenant shall be responsible for all
costs associated with such contamination or non-compliance.            (e)
        Tenant hereby defends, indemnifies, protects, and holds harmless
Landlord and its partners and their respective directors, officers, employees,
agents, attorneys, successors, and assigns from and against any and all claims,
liabilities, penalties, fines, judgments, forfeitures, losses, costs, or
expenses (including attorney's fees, consultants' fees, and expert fees) for the
death of or injury to any person or damage to any property whatsoever, arising
from or caused in whole or in part, directly or indirectly, by (i) the presence
in, on, under, or about the Premises, or any discharge or release in or from the
Premises, of any Hazardous Substance, or (ii) Tenant's failure to comply with
any Hazardous Substance law. Tenant's indemnity obligation created by this
Section 23(e) shall include, without limitation, and whether foreseeable or
unforeseeable, any and all costs incurred in connection with any site
investigation to determine the presence or extent of any contamination, and any
and all costs for repair, cleanup, removal, remediation, detoxification, or
decontamination, or other remedial action on the Premises, whether or not it is
required by any regulatory agency. The indemnification provision of this Section
23(e) shall survive the expiration or earlier termination of this Agreement.  
         (f)         Landlord and Tenant acknowledge the existence of two (2)
20,000 gallon underground fuel storage tanks, one 1, 5 00 gallon above-ground
petroleum storage tank, and one 500 gallon waste oil storage tank, located on
the Property (such tanks, fuel island and corresponding tank systems being
referred to collectively as the "Tanks"). It is specifically understood and
agreed that effective as of the Commencement Date of this Agreement, Landlord
shall sell to Tenant and Tenant shall purchase from Landlord, the Tanks AS-IS,
WHERE-IS, WITH ALL FAULTS, without any warranties of any kind regarding the
condition of the Tanks or their use. Tenant agrees that upon the purchase and
sale of the Tanks, Tenant shall execute and return to Landlord all documents
necessary to transfer ownership of the Tanks to Tenant, and to register the Tank
(in Buyer's name) with the appropriate state and/or federal governmental
authorities. The forms necessary to accomplish such purchase and sale, transfer
and registration shall be substantially in the form as the documents attached
hereto as Exhibit D (Bill of Sale) and Exhibit E (Tank Transfer and Registration
Forms), respectively. Landlord and Tenant agree that Landlord shall be
responsible, at Tenant's expense, for filing such forms with such appropriate
governmental authorities.            (g)         Furthermore, Tenant agrees that
it shall indemnify, defend, protect and hold harmless Landlord and its partners
and their respective partners, directors, officers, employees, agents,
attorneys, successors, and assigns, from and against any and all claims,
liabilities, penalties, fines, judgments, forfeitures, losses, costs, or
expenses (including reasonable attorneys' fees, consultants fees, and expert
fees) arising from or caused in whole or in part, directly or indirectly, from
the use and operation of the Tanks after the Commencement Date and any and all
costs incurred in connection with any site investigation and any and all costs
for repair, cleanup, detoxification or decontamination, or other remedial action
of the Premises.           24.         PURCHASE OF PREMISES            (a)
        Purchase Obligation. Landlord and Tenant agree that upon the expiration
of the Term, Tenant shall be obligated to purchase the Premises from Landlord,
and Landlord shall be obligated to sell the Premises to Tenant, for the
"Purchase Price" (as defined below), and upon and subject to the specific terms
and procedures established in this Section 24.            (b)         Time of
Closing. Tenant and Landlord agree that both parties shall consummate the
purchase and sale of the Premises no later than July 15, 2005, at a closing (the
"Closing") held at a location within the Seymour, Indiana area during normal
business hours on or before July 15, 2005, which day shall not be a Saturday,
Sunday, or Federal holiday. The exact date, time, and location of Closing shall
be agreed to by the parties no later than five (5) days prior to Closing. If
Landlord and Tenant fail to agree upon a specific date, time, and place for
Closing, then Closing shall be held at 10:00 a.m. local time on July 15, 2005,
in LandAmerica Financial Group, Inc.'s, or its representatives' (the "Title
Company"), local offices.            (c)         Purchase Price. The purchase
price for the Premises shall be Four Hundred Twenty-Five Thousand and 00/100
Dollars ($425,000.00) (the "Purchase Price"). The Purchase Price, after due
credit for the Security Deposit, shall be paid by Buyer to Seller at Closing in
cash or by wired funds to an account designated by Seller in writing.           
(d)         Deed. At Closing, Seller shall execute, acknowledge, and deliver to
Buyer a Special Warranty Deed for the entire fee simple interest in the Premises
(the "Deed"). Buyer and Seller agree that the Deed shall contain the following
restriction and covenant and agree that such restriction and covenant shall ran
with the land:     "Neither the [Property] nor any portion thereof shall be used
as, and Grantee specifically covenants with Grantor not to directly or
indirectly use the [Property] or any portion thereof, as or to permit the
[Property] or any portion thereof to be used as a full service vehicle leasing
and/or a commercial or consumer vehicle rental facility, in any case by Grantee
or its successors or assigns, or by any of their respective tenants, employees,
affiliates, or independent contractors, or any of their respective successors or
assigns, for a period of seven (7) years from the date of this Deed, at which
time (provided Grantee is not then in breach of such restriction) such
restriction shall terminate and be of no further effect.           This
restriction and covenant is made for the benefit of Grantor, its successors, and
assigns. Grantor and its successors and assigns are specifically given the right
to enforce the foregoing restriction and covenant by injunction or other legal
or equitable proceeding, and to recover damages (including without limitation
reasonable attorneys' fees) resulting from any violation hereof If, for any
reason, any part of the foregoing restriction shall be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other portion of this restriction not so
held invalid, illegal or unenforceable, and each other portion of this
restriction shall to the fullest extent consistent with law continue in full
force and effect."            (e)         Title. At Closing, Landlord shall
convey to Tenant a good and marketable fee simple title to the Premises; such
title shall be such as would be insurable by any reputable title insurance
company authorized to issue title insurance in the State of Indiana, at its
usual rates. Title to the Premises shall be free of all liens, encumbrances,
mortgages, and easements, except for the following:     (i) Liens for taxes not
yet due and payable; and         (ii) Existing building restrictions,
ordinances, easements and rights of utility service companies, and other
easements of record, provided that none of the foregoing adversely affects
Tenant's use and enjoyment of the Premises.           At Closing, Landlord
agrees to execute such affidavits, certificates, or other instruments reasonably
requested by the Title Company in connection with its issuance of a title
insurance policy to Tenant covering the Premises.            (f)
        Deliveries at Closing. At Closing, Tenant shall pay the Purchase Price
to Landlord in cash, by certified or title company check, or by wire transfer of
funds to an account designated by Landlord in writing. Upon payment of the
Purchase Price, Landlord shall execute, acknowledge, and deliver the following:
    (i) The Deed;         (ii) Any affidavit, certification, or other instrument
described in the last sentence of paragraph (e) above;                      
(iii)     The release of any mortgage, deed of trust, or other lien on the
Premises securing an obligation to pay money;                       (iv)    An
affidavit, in form and content reasonably acceptable to Tenant and its title
insurance company, that Landlord is not a "foreign person" as defined in Section
1445 of the Internal Revenue Code of 1986, as amended; and                      
(v)     Such other documents not inconsistent with the provisions of this
Section 24 as Tenant may reasonably request.           Upon Closing, the Term of
this Agreement shall automatically terminate. All of the representations,
warranties, and indemnities set forth in this Agreement shall survive Closing
and shall not merge into the deed for the Premises.            (g)
        Adjustments at Closing. At Closing, all real estate and ad valorem
taxes, utilities, and water and sewer charges shall, to the extent not paid by
Tenant under this Agreement, be apportioned and prorated between the parties at
Closing. All transfer and recordation taxes imposed upon the sale of the
Premises and/or the recordation of the deed therefor shall be paid one-half
(1/2) by Landlord and one-half (1/2) by Tenant. All title examination fees and
title insurance premiums shall be paid by Tenant.            (h)         Default
in the Purchase and Sale of the Property .                    (1)
        Default by Landlord - In respect to the purchase and sale of the
Property pursuant to this Section 24, if Landlord shall fail or refuse to
consummate Closing for any reason other than Tenant's default in the performance
of its obligations under this Section 24, then Tenant shall have the option to
extend the Term for sixty (60) months, commencing July 1, 2005, and ending
(unless sooner terminated pursuant to the provisions hereof) at 11: 59 p.m.
local time on June 30, 2010 (the "Extended Term"). Tenant shall exercise its
option to extend the Term as provided above by giving Landlord written notice of
its election to extend this Lease no later than thirty (30) days after
Landlord's default hereunder. All of the terms and conditions of this Lease
shall apply to the Extended Term (including monthly rent of $3,000, payable in
advance, on the first day of each month). All references in this Lease to the
"Term" shall be deemed to include the initial Term and the Extended Term, unless
the context indicates otherwise. Tenant shall also have the right, as its sole
remedies (other than the option to extend set forth above), (a) to maintain an
action for specific performance or (b) to terminate this Agreement upon written
notice to Seller and Escrow Agent and obtain a full refund of the Security
Deposit from Landlord, and enforce Landlord's obligation to pay Tenant the fair
market value of any improvements made by Tenant during the Term, and to maintain
an action for actual damages incurred by Tenant as a result of Landlord's
default. In no event shall Tenant have the right to recover any indirect,
special, or consequential damages from Landlord.                    (2)
        Default by Tenant - In respect to the purchase and sale of the Property
pursuant to this Section 24, if Tenant shall fail to consummate Closing for any
reason other than Landlord's default in the performance of its obligations under
this Section 24, then Landlord shall have the right, as its sole remedies, (a)
to terminate this Agreement upon written notice to Tenant and retain the
Security Deposit, and (b) to maintain an action for damages incurred by Landlord
as a result of Tenant's default. In no event shall Landlord have the right to
maintain an action for specific performance of this Agreement, or to recover any
indirect, special, or consequential damages from Tenant. Notwithstanding these
provisions, in the event Tenant fails to close as a result of its inability to
obtain financing from a third party lender, then Landlord's sole remedy shall be
to terminate this Agreement and retain the Security Deposit.           25.
        BROKERS           Landlord and Tenant each represent and warrant to the
other that it has not dealt with any broker, realtor, or agent in connection
with this Agreement, other than GMH Capital Partners Commercial Realty Services,
LP, and Greemann Real Estate Company (collectively, the "Brokers'). Landlord
represents that it shall be responsible for all of the Brokers' commission
earned in connection with this Agreement. Each party shall indemnify and hold
harmless the other from and against any and all claims for a commission or other
compensation and other loss, liability, claim, cost, damage, or expense
(including without limitation reasonable attorney's fees) asserted by any other
broker, realtor, or agent with whom the indemnifying party has dealt in
violation of the foregoing warranty.           26.         MISCELLANEOUS  
         (a)         This Agreement embodies and constitutes the entire
understanding between the parties hereto with respect to the transactions
contemplated herein, and all prior or contemporaneous agreements,
understandings, representations, and statements, oral or written, are merged
into this Agreement.            (b)         This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Indiana.           
(c)         Descriptive headings provided in this Agreement are for convenience
only and shall not control or affect the meaning or construction of any
provision of this Agreement.            (d)         This Agreement shall be
binding upon and shall inure to the benefit of Landlord, its successors, and
assigns. This Agreement shall be binding upon and shall inure to the benefit of
Tenant and its successors, and only those assigns and sublessees of Tenant to
whom assignment or subletting is permitted pursuant to the terms of this
Agreement.            (e)         Whenever the context of this Agreement shall
so require, the singular shall include the plural, the male gender shall include
the female gender and the neuter and vice versa.            (f)         If any
one or more of the provisions contained in this Agreement shall for any reason
be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
hereof, and this Agreement shall be construed as if such invalid, illegal, or
unenforceable provision had never been contained herein unless to do so would
materially alter the benefits and burdens the parties hereto have bargained for.
           (g)         Time is of the essence of this Agreement.            (h)
        Simultaneously with the execution of this Agreement, Landlord and Tenant
shall execute and acknowledge three (3) originals of the Memorandum of Lease
(the "Memorandum") attached hereto as part hereof and labeled Exhibit F.
Landlord and Tenant shall each retain one original of the Memorandum, and the
third original of the Memorandum shall be recorded (at Tenant's expense) in the
appropriate recording office in the county in which the Premises is located.  
        IN WITNESS WHEREOF, and with intent to be legally bound hereby, the
parties have hereto set their hands and seals as of the day and date first above
written, and are authorized to execute on behalf of that party.     PENSKE TRUCK
LEASING CO., L.P.,   Landlord   By:      Penske Truck Leasing Corporation,  
          General Partner ATTEST:       /s/ David J.
Battisti                      By: /s/ Marc E.
Althen                                        David J. Battisti         Marc E.
Althen         Assistant Secretary         Vice President -- Administration and
          Facilities       ISA INDIANA, INC. ATTEST: Tenant     /s/ V. David
Lee                             By: /s/ Harry
Kletter                                          V. David Lee         Harry
Kletter, President         General Counsel  

 

 